DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-13 are still at issue and are present for examination. 
Election/Restriction
Applicant’s election without traverse of Group I, Claims 8 and 9, drawn to detergent composition, in the paper of 12/10/2020 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, filed 10/30/2019 and 12/8/2020, are acknowledged.  Those references considered have been initialed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. WO 2009/061380.
Shaw et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Shaw et al. teach fungal deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Shaw et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of fungal origin and methods of use of said detergent cleaning composition comprising treating a textile with a polypeptide having DNase activity obtained from a fungal source.  Shaw et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm which includes reducing soil re-deposition comprising contacting a surface (textile or hard surface) with an anti-biofouling detergent composition, wherein said anti-biofouling detergent composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an anionic surfactant (page 41, line 30-34) and an odor control agent, such as reactive aldehydes 
Thus Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. WO 2009/061380.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess et al. WO 2011/098579.
Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).  Burgess et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm comprising contacting a surface with an anti-biofouling composition, wherein said anti-biofouling composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an odor control agent or an antibacterial or antifungal compound and a anionic surfactant such as sodium lauryl sulphate (See claims and supporting text, paragraph [0084]).
Thus claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Burgess et al. WO 2011/098579.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 19 of copending Application No. 19/874,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 19 drawn to a polypeptide having DNase activity, selected from the group consisting of:a. a polypeptide having at least 60% sequence identity to the mature polypeptide of SEQ ID NO: 2; b. a polypeptide encoded by a polynucleotide that hybridizes under low stringency conditions with i. the mature polypeptide coding sequence of SEQ ID NO: 1, ii. the cDNA sequence thereof, or iii. the full-length complement of (i) or (ii); c. a polypeptide encoded by a polynucleotide having at least 60% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 1 or the cDNA sequence thereof; d. a variant of the mature polypeptide of SEQ ID NO: 2 comprising a substitution, deletion, and/or insertion at one or more positions; and e. a fragment of the polypeptide of (a), (b), (c), or (d) that has DNase activity and compositions comprising said DNase makes obvious instant claims 8 and 9 drawn to a detergent composition comprising a .This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,131,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 6 of U.S. Patent No. 10,131,863, drawn to a detergent composition comprising a polypeptide of SEQ ID NO: 2 or SEQ ID NO: 9 and a detergent adjunct ingredient including a surfactants, and a perfume anticipate instant claims 8 and 9 drawn a detergent composition comprising a polypeptide having deoxyribonuclease (DNase) activity and a surfactant, wherein the composition fulfils at least one of a) or b): a) the composition further comprises an odor control agent; and/or b) the surfactant is not a cationic surfactant.

Remarks
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
1/13/2021

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652